Citation Nr: 9903135	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to November 
1957.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
veteran's claim for service connection for schizophrenia.

Service connection for dissociative reaction in a 1970 
decision of the Board.  That decision is final.  If it is the 
position of the RO that dissociative reaction is the same as 
schizophrenia, that should be supported by the record.  
Otherwise, the issue of service connection for schizophrenia 
is a new claim.


REMAND

In reviewing the veteran's claims file, the Board notes that 
J. A. Mojica Sandoz, M.D. reported in April 1996 and April 
1997 letters of support, that the veteran is drawing Social 
Security Administration (SSA) disability benefits.  Records 
pertaining to a grant of SSA disability benefits are not of 
record.  Accordingly, a remand to obtain all records held by 
SSA pertaining to the veteran is in order.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation 
benefits).  The duty to assist is particularly applicable to 
records held by agencies of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the SSA a 
copy of the decision awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim.

2.  The RO should prepare a document that 
addresses the other diagnoses that have 
been rendered to include dysthymia, 
anxiety neurosis and a personality 
disorder.

Upon satisfactory completion of the above action, the RO 
should review the additional evidence in the file. 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to obtain additional information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


